Exhibit 10.3

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made this 21st
day of May, 2013, by and between PINNACLE ENTERTAINMENT, INC., a Delaware
corporation (the “Company”), and Virginia E. Shanks, an individual
(“Executive”), with respect to the following facts and circumstances:

RECITALS

The Company and Executive entered into an Employment Agreement dated
November 29, 2011, effective November 15, 2011 (the “Agreement”) with Executive
having a base salary of Four Hundred Fifty Thousand Dollars ($450,000) per year.

On December 14, 2011, the Company and Executive entered into a First Amendment
to the Agreement, which increased Executive’s base salary to Four Hundred
Sixty-Five Thousand Dollars ($465,000) per year, effective January 1, 2012.

On May 20, 2013, the Compensation Committee of the Board of Directors of the
Company increased Executive’s base salary to Six Hundred Thousand Dollars
($600,000) per year, effective May 21, 2013.

On May 21, 2013, the Board of Directors elected Executive as the Executive Vice
President and Chief Administrative Officer and Executive’s duties and
responsibilities will change in conjunction with this new title to reflect her
new responsibilities as Chief Administrative Officer of the Company.

The Company and Executive desire to amend the Agreement to reflect Executive’s
new salary and title.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

AMENDMENTS

1. Section 1.1 of the Agreement is amended and restated to read as follows:

“Section 1.1 Employment. The Company agrees to engage Executive in the capacity
as Executive Vice President and Chief Administrative Officer of the Company, and
Executive hereby accepts such engagement by the Company upon the terms and
conditions specified below.”

2. Section 2.1 of the Agreement is amended and restated to read as follows:

“2.1 Duties. Executive shall perform all the duties and obligations generally
associated with the position of Executive Vice President and Chief
Administrative Officer subject to the control and supervision of the Company’s
Chief Executive Officer, and such other executive duties consistent with the
foregoing as may be assigned to her from time to time by the Company. Executive
shall perform the services contemplated herein faithfully, diligently, to the
best of her ability and in the best interests of the Company. Executive shall at
all times perform such services in compliance with, and to the extent of her
authority, shall to the best of her ability cause the Company to be in
compliance with, any and all laws, rules and

 

- 1 -



--------------------------------------------------------------------------------

regulations applicable to the Company of which Executive is aware. Executive
shall, at all times during the Term, in all material respects adhere to and obey
any and all written internal rules and regulations governing the conduct of the
Company’s employees, as established or modified from time to time; provided,
however, in the event of any conflict between the provisions of this Agreement
and any such rules or regulations, the provisions of this Agreement shall
control.”

3. Article 3, Section 3.1 of the Agreement (Compensation) is hereby deleted in
its entirety and replaced with the following new Article 3, Section 3.1:

“3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of Six Hundred
Thousand Dollars ($600,000.00) per year during each of the years of the Term;
payable in accordance with the Company’s regular payroll schedule from time to
time (less any deductions required for Social Security, state, federal and local
withholding taxes, and any other authorized or mandated similar withholdings).”

4. Article 6, Section 6.4 of the Agreement (Termination for Good Reason) is
hereby deleted in its entirety and replaced with the following new Article 6,
Section 6.4:

“6.4 Termination by Executive for Good Reason. Executive may terminate her
employment under this Agreement on thirty (30) days prior notice to the Company
for good reason (“Good Reason”). For purposes of this Agreement, “Good Reason”
shall mean and be limited to (i) a material breach of this Agreement by the
Company (including without limitation the assignment to Executive of duties
materially inconsistent with her status as Chief Administrative Officer of the
Company), or any material reduction in the authority, duties or responsibilities
of Executive; (ii) any relocation of her or its principal place of business
outside the greater Las Vegas metropolitan area (without Executive’s consent);
(iii) a material reduction by the Company in Executive’s then Base Salary or
Bonus targets, a material reduction in other benefits (except as such benefits
may be changed or reduced for other senior executives), or the failure by the
Company to pay Executive any material portion of her current compensation when
due; or (iv) following a Change in Control, (A) the failure of any acquiring or
successor company, or, if the acquiring or successor company is a subsidiary of
another company, the failure of the highest-level parent of the acquiring or
successor company, to enter into an agreement naming Executive as the Chief
Marketing Officer of the acquiring or successor company, or of the highest-level
parent, as the case may be; or (B) Executive’s termination for Good Reason from
the Company and any parent entity or termination without cause by the Company
and any parent entity within eighteen (18) months of a Change in Control.
Notwithstanding the foregoing, except with respect to a termination by Executive
following a Change in Control, Executive’s resignation shall not be treated as a
resignation for Good Reason unless (a) Executive notifies the Company (including
any acquiring and/or successor company) in writing of a condition constituting
Good Reason within thirty (30) days following Executive’s becoming aware of such
condition; (b) the Company fails to remedy such condition within thirty
(30) days following such written notice (the “Remedy Period”); and (c) Executive
resigns within thirty (30) days following the expiration of the Remedy Period.
Further, in the event that Executive resigns for Good Reason and within two
years from such date accepts employment with the Company, any acquirer or
successor to the Company’s business or any affiliate, parent, or subsidiary of
either the Company or its successor, then Executive will forfeit any right to
severance payments hereunder and will reimburse the Company for the full amount
of such payments received by Executive within thirty (30) days of accepting such
employment.”

 

- 2 -



--------------------------------------------------------------------------------

5. Except as modified herein, all other terms of the Agreement shall remain in
full force and effect. In the event of a conflict between the terms of the
Agreement and this Amendment, the terms of this Amendment shall apply. No
modification may be made to the Agreement or this Amendment except in writing
and signed by both the Company and Executive.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed this 21st day of May, 2013.

 

EXECUTIVE      PINNACLE ENTERTAINMENT, INC.

/s/ Virginia E. Shanks

     By:  

/s/ Anthony M. Sanfilippo

Virginia E. Shanks        Anthony M. Sanfilippo,        Chief Executive Officer

 

- 3 -